DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-6 of U.S. Patent No. 10,852,597. 

Although the conflicting claims are not identical, they are not patentably distinct from each other because:
The patent claims include all of the limitations of the instant application claims, respectively.  The instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).
	


Prior Art Citation
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
	
Cho et al. (US 2016/0095205), taken to be the closest prior art, shows the substrate comprising (see for example Figs. 1 and 4): a basement (taken to be one of the substrate or plates, see for example substrates 121, 123 and 125); a color filter (see for example para. 0053 and 0054); and  5a light-shielding layer between the basement and the color filter (taken to be the polarizer that blocks light of a certain polarization), wherein the basement includes a first edge portion extending in a first direction, a second edge portion 10parallel to the first edge portion, a third edge portion extending in a second direction intersecting the first direction (see for example Fig. 1 and 4, that shows the substrate having multiple edges such as the top, bottom, right side and left side edges, see also para. 0048-0051), a first corner portion between the first edge portion and the third edge portion, and a second corner portion between the second edge portion 15and the third edge portion (see for example Figs. 1 and 4 that shows the edge portion intersecting to form corners of the substrate, such as the four corners shown in Figs. 1 and 4). Note also the different edge portions are shown in Figs. 1 and 4, to include linear position.
	
Bugno et al. (US 2012/0236387), also taken to be a close prior art, teaches that is well known to have a substrate, such as mirror assembly having plural intersecting edges to form corners that are configured such that the corners have different radius of curvatures (see for example Figs. 3A and 4 and para. 0362-0364). Note also the substrate assembly include spectral color filtering materials (see for example para. 0177 and 0186) and may include optical blocking (taken to be light-shielding) (see for example para. 0450).
	



Allowable Subject Matter

Claims 1-13 are allowed over the prior art of record.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1-6
The prior art of record including Cho et al. (taken to be the closest prior art, noted above) taken alone or in combination does not teach or suggest the substrate having the combination of elements with their recited structure, along with a first radius of a curvature of the first corner edge portion is different from a second radius of a curvature of the second corner edge portion, the color filter is located in a display area, the light-shielding layer is located outside of the display area, the light-shielding layer includes a first extending portion extending in the first direction between the display area and the first edge portion, and a second extending portion extending in the first direction between the display area and the second edge portion, and a first width in the second direction of the first extending portion is different from a second width in the second direction of the second extending portion, as set forth in claims 1-6.


Regarding claims 7-13
The prior art of record including Cho et al. (taken to be the closest prior art, noted above) taken alone or in combination does not teach or suggest the substrate having the combination of elements with their recited structure, along with 


a first radius of a curvature of the first corner edge portion is larger than a second radius of a curvature of the second corner edge portion, the color filter is located in a display area, the light-shielding layer is located outside of the display area, the light-shielding layer includes a first extending portion extending in the first direction between the display area and the first edge portion, and a second extending portion extending in the first direction between the display area and the second edge portion, a first width in the second direction of the first extending portion is smaller than a second width in the second direction of the second extending portion, each of the first edge portion and the second edge portion is a short side of an outer shape of the basement, and the third edge portion is a long side of the outer shape of the basement, as set forth in claims 7-13.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD N EDUN whose telephone number is (571)272-7617.  The examiner can normally be reached on Mon-Fri 10:00-6:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MUHAMMAD N EDUN/Primary Examiner, Art Unit 2687